Citation Nr: 0631441	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-29 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased evaluation for scars of the 
head and nose, currently assigned a 10 percent disability 
evaluation.  

2.  Entitlement to an increased evaluation for right knee 
prosthesis, currently assigned a 30 percent disability 
evaluation.  

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right thigh, currently assigned a 10 
percent disability evaluation.

4.  Entitlement to an initial compensable evaluation for 
postoperative squamous cell cancer of the left true vocal 
cord.

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1960 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2002 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review.  The Board remanded the case for 
further development in February 2005, and that development 
was completed.  The case has since been returned to the Board 
for appellate review.

A hearing was held on February 6, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, namely treatment records, which were not previously 
considered by the RO.  However, the veteran submitted a 
waiver of the RO's initial consideration of the evidence in 
April 2006.  Therefore, the Board will consider this newly 
obtained evidence and proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, nor does he have 
two or three of the other eight characteristics of 
disfigurement.  

3.  The veteran has not been shown to have prosthetic 
replacement of the right knee joint with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, nor has he been shown to have ankylosis 
of the knee, extension limited to 30 degrees, or nonunion of 
the tibia and fibula with loose motion requiring a brace.

4.  The veteran has not been shown to have a moderately 
severe injury of the right anterior thigh muscles.

5.  The veteran has not been shown to have any recurrence or 
residuals of postoperative squamous cell cancer of the left 
true vocal cord.

6.  The veteran is currently assigned a 10 percent evaluation 
for scars of the head and nose, a 30 percent evaluation for 
right knee prosthesis, a 10 percent evaluation for residuals 
of a gunshot wound to the right thigh, a 10 percent 
evaluation for otitis externa, and a noncompensable 
evaluation for postoperative squamous cell cancer of the left 
true vocal cord.

7.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for scars of the head and nose have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7800 (2005). 

2.  The criteria for an evaluation in excess of 30 percent 
for right knee prosthesis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5055 (2005). 

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right thigh have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2005). 

4.  The criteria for an initial compensable evaluation for 
postoperative squamous cell carcinoma of the left true vocal 
cord have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6819 (2005). 

5.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
May 2001 and May 2003 in connection with his claims for 
increased evaluations and for entitlement to TDIU, prior to 
the initial decisions on the claim in August 2002 and July 
2003, as well as in September 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for an increased 
evaluation and for TDIU.  Specifically, the May 2003 letter 
stated that, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  The May 2003 letter also stated that the 
veteran may be entitled to compensation at the 100 percent 
rate if he is unable to secure and follow a substantially 
gainful occupation because of his service-connected 
disabilities.  It was noted that to qualify for a total 
disability rating on this basis he must have either one 
service-connected disability ratable at 60 percent or more; 
or, have two or more service-connected disabilities with at 
least one ratable at 40 percent or more and sufficient 
additional disability to bring the combined disability rating 
to 70 percent or more.  In addition, the September 2003 
letter indicated that veteran needed to submit evidence of 
increased severity of his right knee prosthesis, residuals of 
a gunshot wound to the right thigh, and scars of the head and 
nose as well as evidence that he was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Additionally, the October 
2003 and June 2005 statements of the case (SOC) and the June 
2005 supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  In fact, the October 2003 and June 
2005 SOCs and June 2005 SSOC provided the veteran with the 
schedular criteria used to evaluate his service-connected 
disabilities, namely Diagnostic Codes 5055, 5314, 6516, 6819, 
7800, 7803, 7804, and 7805.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2001, May 2003, and 
September 2003 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2001, May 2003, and September 2003 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The May 2001 and May 2003 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the May 2001, May 2003, and September 
2003 letters informed the veteran that it was still his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOCs, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements ice has been 
fully satisfied in this case, any error in not providing a 
single notice to the appellant covering all requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased evaluations and for 
TDIU, but he was not provided with notice of the type of 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the veteran pertaining to 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to increased 
evaluations or TDIU.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  He was also afforded VA examinations in 
June 2003, April 2005, May 2005, and February 2006, and he 
was provided the opportunity to testify at a February 2006 
hearing before the Board.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with SOCs and a SSOC, which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


I.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.


A.  Scars of the Head and Nose

The veteran is currently assigned a 10 percent disability 
evaluation for his scars of the head and nose pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Under that 
diagnostic code, a 10 percent disability evaluation is 
assigned for disfigurement of the head, face, or neck with 
one characteristic of disfigurement.  A 30 percent disability 
evaluation is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, or lips).  A 30 
percent disability evaluation is also assigned when there are 
two or three characteristics of disfigurement.  

The eight characteristics of disfigurement for the purposes 
of evaluation under 38 C.F.R.§ 4.118, are: scar that is 5 or 
more inches (13 or more cm.) in length; a scar that is at 
least one-quarter (0.6 cm.) wide at widest part; surface 
contour of scar is elevated or depressed on palpation; scar 
is adherent to underlying tissue; skin that is hypo- or 
hyper-pigmented in an area exceeding six square inches (36 
sq. cm.); skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.); skin is indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) 
(2005).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for scars 
of the head and nose.  The medical evidence of record does 
not show him to have visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, or lips).  The Board does 
observe that the April 2005 VA scars examiner noted that one 
of the veteran's scars had some central depression; however, 
the medical evidence does show him to have any other 
characteristics of disfigurement.  In fact, the April 2005 VA 
examiner stated that there was no evidence of ulceration, 
breakdown of the skin, edema, keloid formation, or gross 
deformities of the face or skull.  Moreover, the May 2005 VA 
general medical examiner noted that there was no keloid 
formation, infection, or deformity on the veteran's face.  As 
such, the veteran has not been shown to have met the criteria 
for an evaluation in excess of 10 percent.  Therefore, the 
Board finds that the veteran is not entitled to an increased 
evaluation for scars of the head and nose.  


B.  Right Knee Prosthesis

The veteran is currently assigned a 30 percent disability 
evaluation for his right knee prosthesis pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under that 
diagnostic code, a 100 percent disability evaluation is 
assigned for one year following the implantation of the 
prosthesis.  Thereafter, a 30 percent disability evaluation 
is the minimum rating assigned for right knee prosthesis, and 
a 60 percent disability evaluation is contemplated for 
prosthetic replacement of a knee joint with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  The affected knee may also be evaluated 
on the basis of intermediate degrees of residual weakness, 
pain or limitation of motion by analogy to Diagnostic Codes 
5256, 5261, or 5262.

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is contemplated for ankylosis of the knee at a 
favorable angle in full flexion or in slight flexion between 
zero degrees and 10 degrees.  A 40 percent disability 
evaluation is warranted for ankylosis of the knee in flexion 
between 10 and 20 degrees.  

Under Diagnostic Code 5261, a 30 percent disability 
evaluation is assigned for extension limited to 20 degrees.  
A 40 percent disability evaluation is warranted for extension 
limited to 30 degrees.

Under Diagnostic Code 5262, a 30 percent disability 
evaluation is contemplated for malunion of the tibia and 
fibula with marked knee or ankle disability.  A 40 percent 
evaluation is assigned for nonunion of the tibia and fibula 
with loose motion requiring a brace.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for right 
knee prosthesis.  He is already assigned the minimum 30 
percent disability evaluation under Diagnostic Code 5055, and 
the medical evidence of record does not show him to have 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  In this regard, the 
veteran told the April 2005 VA joints examiner that the 
surgery had helped somewhat.  The Board does observe that the 
February 2006 VA examination found him to have significant 
weakened movement and excess fatigability; however, there was 
no indication that such symptoms were severe.  In fact, the 
veteran denied having any incapacitating episodes during the 
previous year, and a physical examination found him to have 
only mild effusion and generalized pain.

In addition, the Board finds that the criteria for a rating 
in excess of 30 percent under Diagnostic Codes 5256, 5261, 
and 5262 are simply not met.  The medical evidence of record 
does not show the veteran to have ankylosis of the knee, 
extension limited to 30 degrees, or nonunion of the tibia and 
fibula with loose motion requiring a brace.  In this regard, 
the June 2003 VA joints examiner indicated that the veteran 
did not have ankylosis.   Moreover, the April 2005 VA joint 
examination found him to have a range of motion from zero to 
90 degrees, and the May 2005 VA general medical examiner 
noted that the veteran had extension to zero degrees.  The 
February 2006 VA examination report as well as VA medical 
records dated in May 2006 also documented the veteran as 
having extension to -5 degrees, and VA medical records dated 
in March 2006 indicated that his range of motion was 
improving.  Additionally, the April 2005 VA joints examiner 
noted that the veteran did not wear a brace.  As such, the 
veteran has not been shown to have met the criteria for an 
increased evaluation under Diagnostic Codes 5055, 5256. 5261, 
or 5262.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right knee prosthesis 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 30 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
right knee is contemplated in the currently assigned 30 
percent disability evaluation under Diagnostic Code 5055.  
Indeed, the July 2003 rating decision specifically 
contemplated this pain in its continuation of the 30 percent 
disability evaluation under Diagnostic Code 5055.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, the April 
2005 VA joints examiner indicated that the veteran did not 
have fatigability and the May 2005 VA general medical 
examiner noted that the veteran did not have any additional 
loss of motion due to weakness, fatigue, pain, or lack of 
endurance.   The Board does acknowledge the February 2006 VA 
examiner's comments that the veteran had significant weakened 
movement and excess fatigability; however, he also noted that 
there was no incoordination.  Moreover, as previously 
discussed, the veteran's 30 percent disability already 
contemplates such weakness and fatigability due to pain.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
right knee prosthesis.





C.  Residuals of a Gunshot Wound to the Right Thigh

The veteran is currently assigned a 10 percent disability 
evaluation for residuals of a gunshot wound to the right 
thigh pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314.  
Diagnostic Code 5314 applies to residuals of injury to muscle 
group XIV, namely the anterior thigh muscles.  The function 
of these muscles is extension of the knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); and, acting with 
hamstrings in synchronizing hip and knee (1, 2).  

Under Diagnostic Code 5314, a 10 percent evaluation is 
assigned for moderate injury of the anterior thigh muscles, 
and a 20 percent disability evaluation is warranted for a 
moderately severe muscle injury.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a s severe muscle 
disability is a through and though or deep penetrating due to 
high velocity missile, or large or multiple low velocity 
muscles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
A history with regard to this type of injury should include 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles should swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinate movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder 
girdle;or, induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
residuals of a gunshot wound to the thigh.  The veteran's 
service medical records are negative for any treatment for a 
gunshot wound; however, he was afforded a reenlistment 
examination in January 1970 at which time it was noted that 
he had a well healed, gunshot wound on the upper, inner 
aspect of his right thigh.  The veteran was later afforded a 
VA examination in October 1971 during which he reported 
sustaining a gunshot wound to his right thigh in October 
1969.  A physical examination revealed a five-inch, well 
healed, nontender, gunshot wound scar on the medial anterior 
of the very upper portion of the right thigh.  There was also 
a one and a half inch scar on the posterior medial side of 
the upper left thigh.  The examiner indicated that the bullet 
cut across between the legs.  The wound was not deep and did 
not injure any major artery or nerve.  The testicles were not 
injured, and no defect of the muscle was palpated beneath the 
scar.  However, the examiner noted that the adductor longus 
did appear to have been lacerated.  

The Board notes that there is no medical evidence showing 
that the veteran required prolonged hospitalization during 
service or at any time thereafter, and his service medical 
records do not document debridement, prolonged infection, 
sloughing of soft parts, or intermuscular scarring.  Nor does 
the evidence demonstrate that he had consistent complaints of 
cardinal signs and symptoms of muscle disability during or 
shortly after service, as the medical evidence does not show 
him to have had loss of power, more than slight weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  In fact, the 
veteran's service medical records do not indicate that he 
sought any treatment for a gunshot wound.  Further, while the 
veteran's right thigh disability has affected him, the 
evidence does not show that he has been unable to keep up 
with work requirements over the years.  In this regard, the 
Board notes that the June 2003 VA examiner indicated that the 
veteran's gunshot wound scars would not have any impact on 
veteran's ability to obtain or maintain gainful employment.  
Thus, the veteran appears to have been able to maintain 
employment over the years.  In short, there are no objective 
findings of record that would establish that the degree of 
disability resulting from the veteran's muscle group XIV 
impairment more nearly approximates the level of moderately 
severe.  Therefore, an increased evaluation for the veteran's 
right thigh disability is not warranted under the criteria of 
Diagnostic Code 5314.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5314 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to a disability rated under that Diagnostic Code); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(August 1998).  Moreover, symptoms such as weakness, loss of 
power, fatigue-pain, etc., are specifically contemplated by 
Diagnostic Code 5314.  See 38 C.F.R. § 4.56(c) (2004).


D.  Postoperative Squamous Cell Cancer of the Left True Vocal 
Cord

The veteran is currently assigned a noncompensable evaluation 
for his postoperative squamous cell cancer of the left true 
vocal cord pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6819.  Under that diagnostic code, a 100 percent disability 
evaluation is assigned for malignant neoplasms of any 
specified part of the respiratory system exclusive of skin 
growths.  A rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after the discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no local recurrence or 
metastases, the rating shall be based on residuals.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
postoperative squamous cell cancer of the left true vocal 
cord.  The veteran underwent surgery to remove his cancer in 
October 1998, and the June 2003 and April 2005 VA examiners 
indicated that there was no evidence of recurrence of cancer.  
The Board does acknowledge the veteran's complaints of 
hoarseness; however, the June 2003 VA examination noted that 
the veteran's voice was of good quality with proper volume, 
and his vocal cords were mobile and symmetric without any 
lesions.  In addition, VA medical records dated in May 2005 
indicated that the veteran was doing reasonably well since 
his surgery and that there was no weight loss, dysphagia, 
odynophagia, hemoptysis, or new lumps or bumps.  His true 
vocal cords moved well, and there was no evidence of any 
masses or lesions.  The treating physician also commented 
that there was no evidence of the disease.  Moreover, the 
veteran told the May 2005 VA general medical examiner that he 
had not had any problems since his surgery and that there was 
no recurrence.  The examination found the veteran to have 
normal speech without any difficulty swallowing.  As such, 
the veteran has not been shown to have any recurrence of 
cancer or any residuals of postoperative squamous cell 
carcinoma of the left true vocal cord.  Therefore, the Board 
finds that the veteran is not entitled to an initial 
compensable evaluation for postoperative squamous cell 
carcinoma of the left true vocal cord.


II. TDIU

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. 
§ 4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2005).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the veteran is currently assigned a 10 percent 
evaluation for scars of the head and nose, a 30 percent 
evaluation for right knee prosthesis, a 10 percent evaluation 
for residuals of a gunshot wound to the right thigh, a 10 
percent evaluation for otitis externa, and a noncompensable 
evaluation for postoperative squamous cell cancer of the left 
true vocal cord.  As such, he does not have at least one 
disability ratable at 40 percent or more with a combined 
disability rating of 70 percent.  Therefore, the veteran does 
not meet the minimum schedular criteria for TDIU under 
38 C.F.R. § 4.16(a).  

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  In this case, the RO denied referral for 
consideration of the veteran's TDIU claim on an 
extraschedular basis in the July 2003 rating decision because 
the evidence failed to show that the veteran was unemployable 
due to his service-connected disabilities.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disabilities.

The Board acknowledges that the veteran told the May 2005 VA 
examiner that he is no longer working.  However, the fact 
that the veteran is unemployed or has difficulty obtaining 
employment is not enough.  As noted above, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Significantly, the May 2005 VA general medical 
examiner observed that the veteran's right knee disability 
may restrict him to sedentary work, but further stated that 
his service-connected disabilities do not render him 
unemployable.  

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 50 percent disability evaluation, the evidence does 
not show that these service-connected disorders preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2005).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is not warranted.


ORDER

An evaluation in excess of 10 percent for scars of the head 
and nose is denied. 

An evaluation in excess of 30 percent for right knee 
prosthesis is denied.

An evaluation in excess of 10 percent for residuals of a 
gunshot wound to the right knee is denied.

An initial compensable evaluation for postoperative squamous 
cell cancer of the left true vocal cord is denied. 

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


